        Case 2:21-cv-00085-WHA-CSC Document 37 Filed 09/21/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

CEDRIC CURRY PLOTT,                            )
AIS #211648,                                   )
                                               )
           Plaintiff,                          )
                                               )
   v.                                          )    CIVIL ACTION NO. 2:21-CV-85-WHA
                                               )
GUNTAYE CLAY, et al.,                          )
                                               )
           Defendants.                         )

                                           ORDER

         On August 24, 2021, the Magistrate Judge entered a Recommendation (Doc.

 #36) to which no timely objections have been filed. After an independent review of the

 file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with

an order of this court;

        3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

        A separate Final Judgment will be entered.

        DONE this 21st day of September, 2021.



                                     /s/ W. Harold Albritton
                                     SENIORUNITED STATES DISTRICT JUDGE
